Appeal from an order of the Supreme Court, Oneida County (Norman I. Siegel, A.J.), entered January 21, 2005 in a personal injury and wrongful death action. The order, among other things, granted the motions of defendants Town of Westmoreland and Jeffrey J. Schaller for summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Croman v County of Oneida (32 AD3d 1186 [2006]). Present — Pigott, Jr., P.J., Hurlbutt, Martoche and Green, JJ.